                                                                                                E-FILED
                                                   Monday, 21 September, 2020 02:20:22 PM
                                                               Clerk, U.S. District Court, ILCD
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                          )
LLC                                                )
                                                   )
                      Plaintiff,                   )
       vs.                                         )       Case No.: 1:20-CV-1139
                                                   )          (Jury Demanded)
JAMIE WARMBIR; CHARLOTTE                           )
WARMBIR; WARMBIR IT SOLUTIONS, LLC,                )
an Illinois limited liability company;             )
                                                   )
                      Defendants.                  )

             NOTICE OF DEPOSITION PURSUANT TO FED. R.CIV.P.30(a)(1)

To:    Mr. A. Christopher Cox
       Cox & Fulk, LLC
       202 N. Center Street
       Bloomington, IL 61701
       christophercox@cxflegal.com

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(a)(1) and Local Rule 30.1,
Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, will take the deposition upon oral examination
of Jeff Shelton, of Warmbir IT Solutions, LLC, on Thursday, October 8, 2020, at 11:00 a.m.,
at the office of BARTELL POWELL, LLP, 207 West Jefferson Street, Suite 602, Bloomington, IL
61701. The deposition will be conducted in person before a certified reporter and reported by
stenographic means. If necessary, the deposition will be adjourned until completed.


DATED: September 21, 2020                          MAVIDEA TECHNOLOGY GROUP, LLC



                                                   By:     / S/ Michael A. Powell
                                                              Michael A. Powell
                                                              ARDC#: 6257615




                                               1
                                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system that will send notification of such filing(s)
to the following:

           Mr. A. Christopher Cox
           Cox & Fulk, LLC
           202 N. Center Street
           Bloomington, IL 61701
           christophercox@cxflegal.com

        Under penalties as provided by law pursuant to section 1-109 of the Illinois Code of Civil
Procedure (735 ILCS 5/1-109), I certify that the statements set forth in this Certificate of Service
are true and correct, except as to matters therein stated to be on information and belief and as to
such matters I certify as aforesaid that I verily believe the same to be true.


                                                                                                   /S/ Michael A. Powell




BARTELL POWELL LLP
Jason S. Bartell # 6255602
Michael A. Powell # 6257615
10 E. Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Email: jbartell@bartellpowell.com
Email: mpowell@bartellpowell.com




S:\History\BP\Mavidea.Warmbir-811001\Mavidea v. Warmbir, et al.-811001\Not.Dep.Jeff.Shelton.092120.kw.docx




                                                                           2
